DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Status of Claims
This action is in reply to the RCE filed on 07/28/2022.
Claims 1, and 16 have been amended.
Claims 7, 9, 22, and 24 have been previously canceled.
Claims 1-6, 8, 10-21, 23, and 25-30 are pending in this application.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.                                                                                                                                                                                                   
Applicant argues 101 starting on page 18 of their response.

Applicant argues prong 1 by stating: 
"The Office Action continues to assert that the claims are directed to "certain methods of organizing human activity." However, as previously explained, the pending claims are not directed to fundamental economic principles, commercial or legal interactions, or managing personal behavior or relationships.  It is respectfully submitted these features cannot be said to be directed to any of fundamental economic principles, commercial or legal interactions, or managing personal behavior or relationships. Thus, the pending clams simply cannot fall into the category of "certain methods of organizing human activity.  The Office Action continues to assert that the "claim elements are considered part of insurance," and therefore ineligible for patent protection. Although Applicant disagrees, even taking this assertion into account does not necessarily mean that the claims are ineligible for patent protection. Simply because some features may be "part of' a particular field, does not mean they are directed to such field or to an abstract idea. The claims in Ex Parte Smith (Appeal 2018-000064, February 1, 2019, Technology Center 3600), for example, were determined by the Patent Trial and Appeal Board (PTAB) to be patent eligible even though the claims were in the field of economic/financial practices." (Response at 18 and 19).

Examiner respectfully disagrees.  The claimed invention includes risk classes and transferring individual to risk classes, this represents insurance and therefore the claims are drawn to insurance which is a fundamental economic practice and a certain method of organizing human activity.  Therefore, the claims are drawn to an abstract idea.  

Applicant argues prong 2 and step 2B starting on page 21 of the response.  

Applicant provides an overview of the previous state of the art regarding individual life and health insurance on page 21 and 22 as well as an overview of the improvements provided by the present application, specifically regarding automating the process of insurance.  Applicant then argues that "the claimed invention is to apply an automated process to classify the risk level based on the available measuring data and automatically select a digital channel to automatically assess risk even in cases of multiple dependencies of measured trigger or threshold parameter values." (response at 22) and  "As paragraph [0012] recites that the ‘invention allows (technically (see paragraph [0030])) measuring, accumulating and monitoring preferred life risks in a distinct and controllable way.’ The automation of the empirical heuristic estimation by thinking through a human agent is complex (see paragraph [0006] ‘incorporating the thinking process of underwriters during risk assessment and risk categorization is technically complex’). In addition, since such processes by human agents are further slow, there is no way of providing a real-time operating and real-time adaptive system (see paragraphs [0006] and 
[0007] ‘the [typical] system is not able to provide an easy-to-use, real-time risk assessment by 
assessing the risks and classifying and/or categorizing the risks as technically required by 
preferred life insurance systems, though the systems comprises the ability to assign a different 
weight to an element of information, to use statistical profiles to adjust assigned weights’).” (applicant's remarks at 22-23).  Applicant further cites paragraphs [0028] and [0010], and figs. 5 and 6 and argues the improvements "simply cannot be a pure business endeavor, because the improved accuracy involves technical consideration and recalibration/adaptions which are "significantly more" due to its necessary reliance on technical advantages/improvements." (Id.at 23-24). 

Examiner respectfully disagrees.  First improvements to abstract ideas are abstract, and with regard to the 101 analysis under prong 2 improvement to the abstract idea are not improvements to technology.  
Second the automation of the process is similar to "Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)"  (MPEP 2106.05(a)(I.)) Specifically it is unclear what the specific technology behind the automation is.  However, statements like " The automation of the empirical heuristic estimation by thinking through a human agent is complex (see paragraph [0006] "incorporating the thinking process of underwriters during risk assessment and risk categorization is technically complex")." (response at 22) points to the automation is automating a manual process with a computer, and therefore not an improvement to technology or significantly more.

Therefore, applicant's prong 2 and step 2B arguments are unpersuasive.  

Applicant argues Ex Parte Smith starting on page 24 of the response.

Examiner respectfully disagrees. The board in Ex Parte Smith determined eligibility because claim has additional elements that provided a technical improvement. However as claimed, the current case does not have additional elements that provide a technical improvement that integrates the abstract idea into a practical application or provide significantly more. 

Therefore, applicant's arguments regarding 35 U.S. C. § 101 is unpersuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8, 10-21, 23, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6, 8, 10-21, 23, and 25-30 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 16 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 16 recites the limitations of:
An automated signaling method, for an automated signaling system, for scenario-based, real- time measuring, monitoring and signaling based on real-time risk-assessment and adjustment, the automated signaling method comprising:
automatically transferring risk exposures from a risk exposed individual to an automated first risk transfer system and/or from the automated first risk transfer system to an associated automated second risk transfer system, by a generated activation signaling by the automated signaling system, the risk-transfer systems being systems for automated pooling of resources from assigned risk exposed individuals thereby transferring a defined risk exposed associated with the risk exposed individuals to the risk-transfer systems, operation of the transferred risk exposures being defined by risk-transfer parameters, wherein in case of triggering the occurrence of a defined life risk at a risk exposed individual, a loss of the concerned risk exposed individual is distinctively covered by the risk-transfer systems by triggering a specific transfer of resources from the risk-transfer system to the concerned risk exposed individual, wherein an automated mortality classification system comprises a table with retrievable stored risk classes each comprising assigned risk class criteria, wherein individual-specific parameters of the risk exposed individuals are captured relating to criteria of the stored risk classes by the automated signaling system and stored to a memory and wherein a specific risk class associated with the risk exposed individual is identified out and selected of said stored risk classes by the automated signaling system based on captured parameters, wherein the captured parameters comprise at least parameters defining physical measuring parameters to detect occurrence of a risk event at the risk exposed individual, by the automated signaling system and/or time- or amount-related threshold values, wherein the method further comprises:
measuring, by measuring devices, the individual-specific parameters of the risk exposed individuals relating to the criteria of the stored risk classes and stored in the memory, wherein the risk exposed individual is connected to a trigger device of the automated signaling system by the measuring devices in order to detect and capture measuring values of the individual- specific parameters related to the occurrence of the risk event within a data pathway associated with the risk exposed individual, the data pathway being dynamically monitored by the automated signaling system by triggering the individual-specific parameters of the data pathway transmitted from associated measuring devices:
in response to selecting a first channel via a use interface to each of the risk classes of the table with retrievable stored risk classes, determining and assigning a first tolerance factor to the corresponding risk class, the criteria and/or related measuring parameters being dynamically adapted based on time-correlated incidence data for a preferred life risk condition indicating changes in the condition of the risk exposed individuals,
the first channel comprising a table with retrievable stored impairment criteria, wherein the first channel is only activatable in case of triggering at least one of the stored impairment criteria within the captured parameters of the risk exposed individuals resulting in a failure to be matched to one of the risk classes, and wherein the table with retrievable stored impairment criteria comprises as trigger criteria for medical impairment measuring parameters anemia, anxiety, asthma, atrial fibrillation and flutter, atrial septal defect, barrett's esophagus, bicuspid aortic valve, blood pressure, build, combination of blood pressure and lipids, combination of build and blood pressure, combination of build and lipids, crohn's disease, depression, diabetes mellitus type 2, epilepsy, mitral insufficiency, obstructive sleep apnea, rheumatoid arthritis, skin tumors other than melanoma, surgical treatment of obesity, thyroid, or ulcerative colitis, and comprises as trigger criteria for medical test criteria cholesterol/High Density Lipoprotein (HDL) ratio, Electron Beam Computerized Tomography (EBCT), glomerular filtration rate (isolated elevation), Electrocardiogram (EKG) - T wave changes, impaired glucose tolerance, liver enzymes (isolated elevation), microalbuminuria (isolated elevation), proteinuria (isolated elevation), triglycerides; and comprises as trigger criteria for non-medical impairments aviation (private), driving, foreign travel, occupation, or scuba diving;
when the captured parameters of a risk exposed individual fail to be matched to the criteria for one of the retrievable stored risk classes by the automated signaling system, generating and comparing a relative mortality factor of the individual of the parameters to an average mortality of the closest matched risk class, and based on the assigned first tolerance factor of the closest matched risk class, indicating whether to accept or reject a possible risk-transfer for the individual for the closest matched risk class;
in response to selecting a second channel,
define class category parameters with assigned class category criteria comprising at least three class categories "standard," "preferred" and "better preferred," wherein during classification, an overall standard cohort is divided into the at least three classes, each class comprising sufficient cohort members that a cohort follows a normal distribution having standard deviations indicating a proper operation of the classification process,
measure a relative mortality factor based on the captured individual's specific parameter and the class category criteria and in relation to the average of expected mortality for the specific risk class associated with the individual, determining and assigning a second tolerance factor for an excess mortality to the corresponding risk class, and indicating whether to assign the individual to the class category parameter "standard" or to a better class category "preferred" or "better preferred" based on the second tolerance factor, thereby providing the movement of the individual from class category "standard" to better class category factors "preferred" and/or "better preferred;" 
in response to selecting a third channel via the user interface, capturing individual- specific parameter, triggering for predefined decline parameters in the captured individual-specific parameter, and upon detecting one of the predefined decline parameters, declining a possible risk-transfer for the individual for any of the risk classes by transmitting appropriate decline data; and
based on the real-time risk-assessment and adjustment, transferring specific risks associated with the risk exposed individuals from the risk exposed individual to the automated first risk transfer system and/or from the automated first risk transfer system to the associated automated second risk transfer system, and generating and transmitting the activation signaling to the automated first risk transfer system and/or to the associated automated second risk transfer system, the risk transfer being mutually synchronized between the automated first risk transfer system and automated second risk transfer system,
the automated signaling system providing an automated scenario-based life-risk determination of risk exposure of the risk exposed individuals by segmented and weighted accumulation of the various exposures in a preferred risk-pooling mode and by measuring, accumulating, and monitoring preferred life risks in a distinct and controllable manner.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice specifically insurance and risk mitigation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice specifically insurance and risk mitigation, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1 and 16 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite user interface, processing circuitry, memory, a first and second insurance system and an automated signaling system. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims further teach additional elements of “measuring, by measuring devices, the individual-specific parameters of the risk exposed individuals relating to the criteria of the stored risk classes and stored in the memory, wherein the risk exposed individual is connected to a trigger device of the automated system by the measuring devices in order to detect and capture measuring values of the individual- specific parameters related to the occurrence of the risk event within a data pathway associated with the risk exposed individual,” The additional elements do not amount to significantly more than extra solution activity, because the additional element is mere data gathering, simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, and 16, are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification pg. 14 lines 1 – 7 about implantation using a computer and computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 16, are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-6, 8, 10-15, 17 – 21, 23, and 25-30 further define the abstract idea that is present in their respective independent claims 1, and 16, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8, 10-15, 17-21, 23, and 25-30 are directed to an abstract idea.  Thus, the claims 1-6, 8, 10-21, 23, and 25-30 are not patent-eligible.



Prior Art Rejection
	Based upon further search and consideration the prior art rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693